On December 12, the plaintiff’s and defendant’s automobiles, each operated by its owner, collided at the intersection of Rochester and Seavey Streets in the City of Westbrook. The plaintiff sued in tort to recover property damages and obtained a verdict of $165.00. The defendant comes up on general motion based on the usual grounds.
Only questions of facts are involved. The plaintiff’s version, if believed, justified the verdict. His testimony was corroborated by that of the only disinterested witness who observed the accident. The damages are not excessive. Manifest error by the jury has not been shown. Motion overruled.